Citation Nr: 0104128	
Decision Date: 02/09/01    Archive Date: 02/15/01	

DOCKET NO.  99-17 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel





INTRODUCTION

The veteran served on active duty with the U.S. Marine Corps 
between July 1967 and January 1970.  He had some service in 
Vietnam and did receive the Combat Action Ribbon.  He 
received a general discharge (a discharge under honorable 
conditions vice an honorable discharge).  His report of 
separation (DD Form 214) lists numerous non-pay periods due 
to unauthorized absences and confinement and shows he was 
credited with less than one year and eleven months of service 
during the some two and one half years between his entry and 
separation.  

This is an appeal from a January 1999 rating action by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center, Wichita, Kansas, which continued a denial of 
entitlement to service connection for post-traumatic stress 
disorder.


REMAND

The veteran's service medical records reflect that he was 
treated in August 1969 for complaints including walking 
around in a daze.  He reported disciplinary action during 
service as well as marital problems and problems with 
drinking and getting along with his parents, teachers, et 
cetera.  On mental status examination, various findings were 
reported.  The impression was inadequate personality with 
passive-aggressive features.

Although the veteran's DD Form 214 reflects that he had 
multiple periods of unauthorized absence and periods of 
confinement, the current record does not contain any 
additional pertinent information.  The veteran's personnel 
records, including any records of disciplinary action are not 
included in the claims file.  The period of his Vietnam 
service and duty assignments in Vietnam are also not of 
record.

The veteran's initial claim for VA disability benefits was 
submitted in April 1970.  He claimed service connection for a 
psychiatric disability.

The regional office later received a report of the veteran's 
VA hospitalization in February 1970 for gastrointestinal 
problems.  No medical pathology was found.

In a December 1970 rating action, service connection was 
denied for a psychiatric disability on the basis that the 
veteran's only psychiatric disorder was a personality 
disorder, a condition which is not a disease or disability 
for VA purposes.  In August 1971 the veteran again claimed 
service connection for a psychiatric disability.  He was 
again hospitalized by the VA from September to October 1971 
due to employment and marital problems.  A personality 
disorder was the only diagnosis.  In a November 1971 rating 
action, service connection was again denied for a psychiatric 
disability.

The veteran was hospitalized by the VA from March to April 
1971 and the diagnoses were a personality disorder and 
alcohol and drug addiction.  A VA outpatient treatment record 
dated in June 1973 reflects diagnoses of a personality 
disorder with alcoholism and a history of drug use.

In July 1973 the veteran again submitted a claim for service 
connection for a psychiatric disability.  The claim was 
denied in an October 1973 rating action on the basis that his 
only psychiatric condition was a personality disorder.

The veteran was hospitalized by the VA in June 1974, February 
1976 and July 1976 and the diagnoses included alcohol 
addiction, latent schizophrenia, and acute alcohol 
intoxication.

The veteran was examined by the VA in January 1979 and 
diagnoses were made including habitual excessive drinking and 
a convulsive disorder.  When he was hospitalized by the VA in 
September 1987 and May 1988, the diagnoses included alcohol 
abuse, a personality disorder, and hypertension.  A VA 
hospital report in August 1988 reflects diagnoses of 
hypertension, diabetes mellitus, a history of alcohol abuse, 
and situational reaction with acute anxiety and mild 
depression.

In September 1992 the veteran submitted a claim for service 
connection for post-traumatic stress disorder.  The regional 
office later received a VA hospital report dated in April 
1989 reflecting diagnoses of mild anxiety and depression and 
a history of alcohol abuse.  In a February 1993 rating action 
service connection for post-traumatic stress disorder was 
denied on the basis that there was no diagnosis of that 
condition.  In a May 1993 rating action, service connection 
for post-traumatic stress disorder was denied on the same 
basis.  The veteran disagreed with the rating action and was 
sent a statement of the case in December 1994; however, he 
did not perfect his appeal.

In November 1998 the veteran again submitted a claim for 
service connection for post-traumatic stress disorder.  He 
was hospitalized by the VA in November 1998 and the diagnoses 
included coronary heart disease, diabetes mellitus, 
hypertension, and history of depression and post-traumatic 
stress disorder. 

VA outpatient treatment records dated in 1999 and 2000 
reflect diagnoses including post-traumatic stress disorder 
with depression and anxiety, history of substance abuse, and 
depression and post-traumatic stress disorder by history.  
The records which include a post-traumatic stress diagnosis 
do not reflect that there had been any review of the 
veteran's past history, as contained in the claims file.

The regional office has noted that the veteran received the 
Combat Action Ribbon and conceded that he participated in 
combat while serving in Vietnam.  However, the regional 
office, while apparently recognizing that the record 
contained sufficient evidence to reopen the claim, denied the 
veteran's reopened claim on the basis that there has been no 
conclusive diagnosis of post-traumatic stress disorder or 
treatment for that condition.  In this regard, the Board 
notes that the veteran has not been afforded a detailed VA 
psychiatric examination in connection with his reopened 
claim.  

The VA has a duty to assist a veteran with regard to his 
claim.  Veterans' Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096-98, (2000) (to be codified at 
38 U.S.C. §§ 5103 and 5103A).  The VA duty to assist includes 
making reasonable efforts to obtain all relevant medical 
records and providing the veteran a medical examination when 
such an examination is necessary to make a decision on the 
claim.  On the basis of the present record, the Board is of 
the opinion that additional information would be desirable 
and the case is REMANDED for the following action:

1.  The regional office should contact 
the service department and request that 
the service department provide copies of 
the veteran's personnel records including 
records of all disciplinary actions and 
dates of Vietnam service and duty 
assignments in Vietnam.  All such records 
should be included with the claims file.

2.  The veteran should then be examined 
by a board of two psychiatrists 
experienced in cases involving 
post-traumatic stress disorder to 
determine the nature and extent of any 
psychiatric disability present and 
whether symptoms consistent with a 
diagnosis of post-traumatic stress 
disorder are manifested.  The report of 
examination should contain a detailed 
social, industrial and military history 
which reflects a review of the claims 
file and the veteran's past history of 
psychiatric treatment.  The clinical 
findings upon which any diagnosis is 
based should also be set out.  The claims 
file is to be made available to the 
examiners for review.

3.  The veteran's claim should then be 
reviewed by the regional office.  If the 
denial is continued, the veteran and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.  


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



